Title: To Thomas Jefferson from William Murray, 7 December 1792
From: Murray, William
To: Jefferson, Thomas



Sir
Lexington Decr. 7th. 1792

An Act of the Assembly of this Commonwealth having provided that no person shall hold an Office of Honour Trust or profit under the State who holds such an Office under the Government of the United States, the Office of Attorney for the Kentucky District becomes inconsistant with that of Attorney General for the State.
This makes it necessary that I should resign the Office with which I have been honoured under the Government of the United States. I therefore beg leave to enclose my patent and to assure you, that I am, with great consideration, your most obedient and humble Servant

William Murray

